Citation Nr: 0920639	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-17 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).

2.  Entitlement to service connection for a eustachian tube 
dysfunction, claimed as earaches, equilibrium problems, ear 
clogging, dizziness and passing out when running.

3.  Entitlement to service connection for multiple joint 
pain, including back pain, to include as secondary to SLE.

4.  Entitlement to service connection for headaches, to 
include as secondary to SLE.

5.  Entitlement to service connection for sinusitis, to 
include as secondary to SLE.

6.  Entitlement to service connection for a sore throat, to 
include as secondary to SLE and in the alternative, as 
secondary to sinusitis.

7.  Entitlement to service connection for gastrointestinal 
disorder, including diarrhea, to include as secondary to SLE.

8.  Entitlement to service connection for a skin rash, 
claimed as rashes and red spots, to include as secondary to 
SLE.

9.  Entitlement to service connection for chest pain, to 
include as secondary to SLE.

10.  Entitlement to service connection for a low white blood 
count, to include as secondary to SLE.

11.  Entitlement to service connection for urinary tract 
infections, to include as secondary to a gastrointestinal 
disorder.

12.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to 
January 1997, including service in the Southwest Asia theater 
from October to December 1994.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must obtain any 
relevant records from the Social Security Administration 
(SSA), (2) a VA examination should be undertaken with respect 
to her SLE claim, and (3) corrective VCAA notice should be 
sent.

First, VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In May 2009, the Veteran 
submitted a letter from the SSA confirming receipt of SSA 
benefits.  However, the SSA records used in determining her 
eligibility have not yet been associated with the claims 
file.  As these records may be relevant to the claims, the RO 
should obtain them.

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. Although the 
Veteran's August 2005 private physician indicated that it 
seemed probable she had had symptoms of lupus since 1994 and 
1995, the opinion is not sufficient to grant service 
connection. 

Specifically, the private physician's link, between the 
Veteran's currently-diagnosed lupus to service, is 
speculative. Unfortunately, the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). Moreover, it does not appear that he 
had her claims file for review. 

The Board finds the private medical opinion is no more than 
an "indication" that the Veteran's disorder may be 
associated with service, but that there is insufficient 
competent evidence on file for the VA to make a decision on 
the claim.  To that end, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether her SLE is causally 
related to active service.  

Next, the Veteran initially claimed service connection for 
multiple joint pain, headaches, sinusitis, a sore throat, 
gastrointestinal disorder, a skin rash, chest pain, low white 
blood count and urinary tract infections on a presumptive 
basis, alleging that they were due to her active duty service 
and service in Saudi Arabia. However, in an October 2004 
notice of disagreement and in her June 2006 substantive 
appeal, she amended her arguments to include claims for 
secondary service-connection.  

Specifically, she contended that her multiple joint pain, 
headaches, sinusitis, gastrointestinal disorder, skin rash, 
chest pain, and low white blood count, were all due to her 
SLE.  She indicated, in her substantive appeal, that her sore 
throat was caused by sinusitis; this amended an October 2004 
notice of disagreement, where she attributed her sore throat 
to SLE.  Moreover, she indicated that her urinary tract 
infections were due to a gastrointestinal disorder.  As such, 
she requested that these disorders be considered on a 
secondary basis. 

Although these secondary service connection arguments were 
received in October 2004 and June 2006, the applicable 
secondary service connection laws and regulations have not 
yet been sent to the Veteran. As such, corrective VCAA notice 
must be sent.

In the event that the Veteran's SLE, sinusitis, and/or 
gastrointestinal disorders are service-connected, a VA 
examination should be scheduled. The purpose of the 
examination is to determine the nature and etiology of her 
disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Provide the Veteran's August 2005 
private treating physician an opportunity 
to offer any additional statement 
regarding the connection between the 
Veteran's SLE and active duty. 

3.  Whether additional information is 
received or not, schedule the Veteran for 
an examination to evaluate the 
relationship between her current SLE 
disorder and active duty service.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely 
than not (i.e., probability of 50 
percent) that SLE, is causally related to 
service (including an undiagnosed 
illness).  Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims file, including any SSA 
records and/or any other statements 
received, must be reviewed in conjunction 
with such the examination, and the 
examiner must indicate that such review 
occurred.  

4.  Send the Veteran corrective VCAA 
notice pertaining to the issues of 
entitlement to service connection for 
multiple joint pain, headaches, 
sinusitis, a sore throat, 
gastrointestinal disorder, a skin rash, 
chest pain, low white blood count and 
urinary tract infections, on a direct 
basis and on a secondary basis. Such 
notification must include the criteria 
necessary to substantiate her claims on a 
direct and secondary bases.

5.  In the event that the Veteran's SLE 
is found to be causally related to 
service, schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of her multiple 
joint pain, headaches, sinusitis, sore 
throat, gastrointestinal problems, skin 
rash, chest pain and low white blood 
count. The claims folder must be 
reviewed in conjunction with the 
examination.  All necessary tests 
should be accomplished.  

The examiner is asked to render an 
opinion on whether it is at least as 
likely as not that the Veteran's 
disorders are proximately due to or the 
result of her SLE, or are otherwise at 
least as likely as not related to any 
incident of active service (including 
an undiagnosed illness).  A complete 
rationale should be provided.  

6.  In the event that the Veteran's 
sinusitis is causally related to 
service, schedule her for an 
examination to determine the nature, 
extent, and etiology of her sore 
throat. The claims folder must be 
reviewed in conjunction with the 
examination.  All necessary tests 
should be accomplished.  

The examiner is asked to render an 
opinion on whether it is at least as 
likely as not that the Veteran's 
disorder is proximately due to or the 
result of her sinusitis, or are 
otherwise at least as likely as not 
related to any incident of active 
service (including an undiagnosed 
illness).  A complete rationale should 
be provided.  

7.  In the event that the Veteran's 
gastrointestinal disorder is casually 
related to service, schedule her for an 
examination to determine the nature, 
extent, and etiology of her urinary 
tract infections. The claims folder 
must be reviewed in conjunction with 
the examination.  All necessary tests 
should be accomplished.  

The examiner is asked to render an 
opinion on whether it is at least as 
likely as not that the Veteran's 
disorder is proximately due to or the 
result of her gastrointestinal 
problems, or is otherwise at least as 
likely as not related to any incident 
of active service (including an 
undiagnosed illness).  A complete 
rationale should be provided.  

8.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

